  8:19-cv-00553-RGK-PRSE Doc # 12 Filed: 09/21/20 Page 1 of 1 - Page ID # 47




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN DEWEY LIM,                                             8:19CV553

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

DEPUTY EBON JONES, Douglas
County Sheriff,

                    Defendant.


       On August 13, 2020, the court ordered Plaintiff, within 30 days, to (1) update
his address and (2) either file a new request for leave to proceed in forma pauperis
(IFP) or pay the court’s $400.00 filing and administrative fees. The court’s order
warned that failure to take these actions within 30 days would result in dismissal of
this case without further notice to Plaintiff. To date, Plaintiff has not updated his
address, filed a new IFP motion, paid the required fees, or taken any other action in
this matter.

      IT IS THEREFORE ORDERED:

      1.      This case is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 21st day of September, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
